I emphatically concur in the subjoined dissenting opinion of Mr. Justice Angstman.
The old commissioners, McGregor, Brown, and Croonenberghs, are charged with graft by ex-Governor Holt for following the prevailing practice of charging and collecting fees and mileage in the discharge of official duties. The Governor through his attorney in open court disclaimed any charge of corruption on the part of the commissioners. No testimony whatever disclosed any fraud. This court held in the first case involving the controversy, decided only last December, that good faith in accepting fees charged to be illegal was an absolute defense. On this hearing, good faith was established by proof of preceding custom of other commissioners, by the approval of the legislature of similar Acts, and by the Governor and Attorney General when they put their O.K. on these claims before they were paid. If there was graft, the Governor and Attorney General were parties to it and equally as guilty as the commissioners. For the Governor to approve the claims and then kick the recipient out of office for accepting them presents a strange situation, but not stranger than the fact that this court first held that the commissioners could show that they acted honestly and then, after they did so, without any proof to the contrary, this court is upholding his inconsistent and purely arbitrary decision. I cannot approve a conviction of fraud where fraud is expressly disclaimed. I cannot approve a conviction of graft where the judge and jury (the Governor) approved the crime charged before it was committed. I cannot brand these men as criminals without charge or proof of any crime. Surely, justice is wearing a veil in this case.